Citation Nr: 0814912	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  In a June 2002 decision, the RO denied entitlement to 
service connection for a left eye disability.  This decision 
was not timely appealed, and it is now final.

2.  Evidence received since the June 2002 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for a left eye disability.


CONCLUSION OF LAW

1.  The June 2002 rating decision which denied service 
connection for a left eye disorder, is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  The evidence received since the June 2002 rating 
decision, which denied service connection for a left eye 
disability, is not new and material, and the claim for 
service connection for a left eye disability remains denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
February 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If the duty to notify was not satisfied prior to the initial 
unfavorable decision, any notice errors was cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or a 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  Here, a January 2006 SOC fully 
addressed all four notice elements.  The claim was then 
readjudicated in an April 2006 SSOC, which explained in 
detail why the claim had been denied.  Thus, the requirements 
of Mayfield are satisfied.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  While the notice was not 
received prior to the initial unfavorable rating decision, 
the error is not prejudicial since the veteran's claim to 
reopen is being denied, so no disability rating or effective 
date will be assigned.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board, 
anta complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted numerous 
statements on his behalf, and VA obtained outpatient 
treatment records for this veteran.  Significantly, neither 
the appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Requests to Reopen

In April 1973, the RO denied the veteran's claim of service 
connection for a left eye condition.  The Board affirmed this 
in September 1977, and the veteran did not appeal.  The 
veteran filed a claim to reopen in February 2000, which was 
denied by the RO for failure to submit new and material 
evidence in a June 2002 rating decision.  The veteran did not 
appeal the adverse determination, and as a result, the June 
2002 rating decision is final.  Thus, new and material 
evidence is needed to reopen the claim.  38 U.S.C.A. § 5108, 
7105.  Irrespective of these previous decisions, and the RO's 
most recent actions, the Board must decide whether the 
veteran has now submitted new and material evidence to reopen 
the claim of service connection for a left eye disorder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims are pertinent in 
the consideration of the current claim on appeal.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

New and material evidence is defined by regulation as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim. Id.




Analysis

Service medical records disclose that the veteran underwent 
surgical treatment on his left eye at age 11.  The veteran 
contends that this preexisting left eye disorder was 
aggravated while he served in the Marines when he was hit in 
the left eye by an elbow or knee in the showers.  His 
original claim was denied for lack of medical evidence 
establishing an aggravation of his left eye disorder as a 
result of his military service.  As such, for any new 
evidence to be material, it must address this deficiency.  
The Board has found no such evidence.

Since the June 2002 rating decision, the veteran has 
submitted a number of statements prepared by himself, as well 
as records from VA psychological examinations.  None of this 
evidence is new and material, and as such, the claim remains 
closed.  

The veteran submitted personal statements dated August 2002, 
November 2002, January 2005, March 2005, June 2005, and April 
2006.  These statements are very similar to one another.  The 
veteran contends that he should receive the benefit of the 
doubt in this case. He submitted photos which showed a change 
in his left eye disorder, a friend testified on his behalf in 
his 1977 hearing before the Albuquerque, New Mexico RO, his 
drill instructor was never questioned by VA, his allegations 
that he almost died on a VA operating table sometime around 
1970, and that his eye condition has increased in severity 
over time.  
Additionally, in a number of the above correspondences, the 
veteran claims that he was originally service-connected for 
his left eye disorder after he left the Marines, but his 
service connection was later terminated without his 
knowledge.  The veteran is mistaken.  The evidence indicates 
that after the veteran's original claim was filed in March 
1973, he was denied service connection by the RO in April 
1973.  All subsequent rulings on this matter have either been 
denials of the veteran's claim, or denials to reopen the 
claim for failure to submit new and material evidence.  
Therefore, the veteran has never in fact been service-
connected for a left eye disorder.  

Irrespective of the allegations made by the veteran, the 
Board is not able to reopen the veteran's claim based on 
these statements alone.  The veteran is simply referring to 
evidence that has been a part of the record for decades, 
essentially arguing that his claim was wrongly decided in the 
1970s.  To reopen a claim, the Board must find new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996), overruled in part by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); but see Anglin 
v. West, 206 F.3d 1343, 1347 (Fed. Cir. 2000) (recognizing 
the Court's analysis in Evans remained intact except for a 
requirement that evidence must be likely to affect the 
outcome of a case in order to be material).  Therefore, any 
evidence available prior to the June 2002 rating decision is 
not to be considered by the Board, and the Board is without 
jurisdiction over the merits of the claim.  See 38 U.S.C.A. § 
5108 (2007); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when no new 
and material evidence has been submitted).  Because these 
statements provide no new and material evidence, the Board 
can not reopen the claim, nor can it make a ruling on the 
merits of the claim.  

The only other evidence submitted by the veteran since the 
June 2002 rating decision are records of VA psychological 
outpatient treatment dated from January 2001 through March 
2005.  While these records do indicate that the veteran is in 
pain over his left eye, they do not address the relevant 
issue of whether or not the veteran's eye condition was 
aggravated by an injury or disease incurred while in service.  
They focus almost entirely on the veteran's current 
psychological state, which is not an issue before the Board.  
Therefore, the evidence is not new and material since it does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

The veteran's original claim had been denied because it was 
determined that there was no medical evidence of record 
establishing that the veteran's congenital eye disorder was 
aggravated by service.  Therefore, the recently submitted 
personal statements and psychiatric reports showing present 
disability do not provide a basis for substantiating the 
claim.  Indeed, to be material in the present case, the 
evidence must tend to indicate, by competent opinion, that a 
preexisting left eye condition was aggravated by active 
service.  Such evidence was lacking at the time of the last 
final denial in June 2002 and remains lacking at the present 
time.  Therefore, material evidence as contemplated under 
38 C.F.R. § 3.156(a) has not here been received.  
Consequently, the request to reopen the previously denied 
claim must fail.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has not been received, and the 
claim of service connection for a left eye injury remains 
denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


